United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DELIVERY CENTER, Macon, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1149
Issued: September 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 4, 2020 appellant filed a timely appeal from an April 21, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of appellant’s claim.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that OWCP received additional evidence following the April 21, 2020 decision. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish more than three
percent permanent impairment of her left upper extremity for which she previously received
schedule award compensation.
FACTUAL HISTORY
This case has previously been before the Board. 3 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.
On April 4, 2013 appellant, then a 51-year-old mail processing clerk, ﬁled an occupational
disease claim (Form CA-2) alleging that she sustained a left shoulder strain causally related to
factors of her federal employment. In an accompanying statement, she alleged that she injured her
left shoulder while lifting and using the delivery bar code sorter. Appellant did not initially stop
work.
OWCP accepted appellant’s claim for left shoulder impingement syndrome and partial tear
of the left rotator cuff.
In a January 21, 2015 report, Dr. Jeffrey A. Fried, a Board-certiﬁed orthopedic surgeon,
diagnosed impingement syndrome of left shoulder, rotator cuff syndrome not otherwise speciﬁed,
and lateral epicondylitis. He opined that appellant had two percent permanent impairment of the
upper extremity pursuant to the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).4
On February 18, 2015 appellant ﬁled a claim for compensation (Form CA-7) for a schedule
award.
In a report dated February 19, 2015, Dr. James W. Dyer, a Board-certiﬁed orthopedic
surgeon acting as OWCP’s district medical adviser (DMA), concurred with Dr. Fried. Using the
diagnosis-based impairment (DBI) method, pursuant to Table 15-5 on page 401 of the A.M.A.,
Guides, he determined that appellant had a class 1, grade C soft tissue injury to her left shoulder
causing pain, which resulted in two percent permanent impairment of her left upper extremity.
On February 26, 2015 OWCP granted appellant a schedule award for two percent
permanent impairment of the left upper extremity (left arm).
On March 9, 2015 appellant requested a hearing before a representative of OWCP’s Branch
of Hearings and Review, which was held on October 6, 2015. By decision dated December 15,
2015, OWCP’s hearing representative afﬁrmed the February 26, 2015 schedule award decision.

3

Docket No 18-1168 (issued February 8, 2019); Docket No. 17-0502 (issued May 22, 2017).

4

A.M.A., Guides (6th ed. 2009).

2

On April 22, 2016 appellant ﬁled a Form CA-7 claiming an increased schedule award.
Appellant submitted an October 13, 2015 report from Dr. Samy F. Bishai, an orthopedic
surgeon, who used the range of motion (ROM) method and opined that appellant had 24 percent
permanent impairment of the left upper extremity under Table 15-34 of the A.M.A., Guides.5
On May 10, 2016 OWCP referred the case record to Dr. David Garelick, a Board-certified
orthopedic surgeon serving as OWCP’s DMA, for an impairment rating. In a report dated May 14,
2016, the DMA concluded that appellant had already been granted a schedule award for two
percent permanent impairment of her left upper extremity, which was the appropriate award.
In a June 8, 2016 report, Dr. Bishai responded that the DMA relied upon the opinion of
Dr. Fried for his impairment rating, had not examined appellant, and that the DBI method did not
include the marked reduction of appellant’s ROM.
In a November 11, 2016 response, Dr. Garelick explained that because there was a DBI for
appellant’s condition, (rotator cuff syndrome which corresponded to tendinitis as noted in Table
15-5), it was clear that the DBI method was appropriate to evaluate appellant’s permanent
impairment.
By decision dated December 2, 2016, OWCP denied appellant’s claim for an additional
schedule award, finding that the weight of the medical evidence rested with the opinion of
Dr. Garelick, the DMA.
On January 9, 2017 appellant, through her representative, appealed OWCP’s December 2,
2016 merit decision to the Board. In a May 22, 2017 decision, the Board found the case was not
in posture for decision and remanded the case for further development.6
On remand OWCP referred the claim to the DMA on September 27, 2017. In a
September 30, 2017 report, Dr. Garelick, the DMA, noted that on May 3, 2014 appellant
underwent a left shoulder arthroscopy, acromioplasty, and lysis of adhesions. He explained that
Dr. Bishai recommended a 24 percent left upper extremity rating based loss of ROM in the left
shoulder; however, Dr. Bishai only provided one range of motion (ROM) measurement.
Dr. Garelick explained that three sets of independent measurements must be taken and because
this was not done, Dr. Bishai’s rating based on the ROM method could not be used. He noted that
appellant had received a two percent impairment rating and opined that based on his review of the
case “this award seems certainly reasonable, and I would suggest it stand.”
By decision dated December 27, 2017, OWCP denied appellant’s claim for an increased
schedule award.
On February 13, 2018 appellant requested reconsideration.

5

Id. at 475, Table 15-34.

6

Docket No. 17-0502 (issued May 22, 2017).

3

In a January 24, 2018 report, Dr. Fried explained that, upon further examination, the two
percent impairment rating was extremely low and requested reconsideration or a reevaluation of
appellant’s left shoulder permanent impairment.
By decision dated May 4, 2018, OWCP denied modification of the December 27, 2017
decision.
On May 22, 2018 appellant filed a timely appeal with the Board from the May 4, 2018
decision. By decision dated February 8, 2019, the Board found that the case was not in posture
for decision. The Board explained that Dr. Garelick, the DMA, should have calculated appellant’s
permanent impairment rating using both the ROM and DBI methods and identified the higher
rating.7
On May 3, 2019 OWCP referred appellant, a statement of accepted facts (SOAF), and the
medical record to Dr. Alexander Doman, a Board-certified orthopedic surgeon, for a second
opinion examination to determine the extent of permanent impairment of appellant’s left upper
extremity.
In a May 23, 2019 report, Dr. Doman utilized the sixth edition of the A.M.A., Guides,
Table 15-5, page 402, and assigned a class of diagnosis (CDX) of 1 for partial thickness rotator
cuff with some residual loss of function associated with arthroscopic surgical procedure. He
assigned a grade modifier for physical examination (GMPE) of 1, a grade modifier for functional
history (GMFH) of 1, and a grade modifier for clinical studies (GMCS) of 1, which resulted in no
shift from the default position of grade C. Dr. Doman opined that a grade C resulted in three
percent impairment to the left upper extremity and that appellant had an increase of one percent
from the previous award of two percent. Regarding the ROM method, he noted that forward
flexion was 180 degrees, extension was 50 degrees, abduction was 170 degrees, adduction was 40
degrees, internal rotation was 80 degrees, and external rotation was 70 degrees. Dr. Doman found
that the ROM method resulted in zero percent impairment as there were no deficits in ROM. He
advised that appellant reached maximum medical improvement (MMI) on May 23, 2019.
In a June 25, 2019 report, Dr. Michael Katz, a Board-certified orthopedic surgeon serving
as the DMA, reviewed the medical evidence of record and Dr. Doman’s May 23, 2019 report and
concurred with Dr. Doman’s findings.
In a February 16, 2020 report, Dr. Fried provided three sets of ROM measurements. He
noted on the right there was elevation of 170 degrees, 170 degrees, and 170 degrees and on the left
120, 120, and 130 degrees, with 3 percent impairment. Dr. Fried noted abduction on the right was
150, 140, and 160 degrees, and on the left it was 90, 90, and 90 degrees, with 3 percent impairment.
He noted external rotation on the right was 70 degrees, 70 degrees and 80 degrees, and on the left
it was 70, 70, and 70 degrees, with 0 percent impairment. Dr. Fried noted internal rotation on the
right was 90, 90 and 90 degrees and on the left, 70, 60 and 70 degrees, with 2 percent impairment.
He noted extension on the right of 70, 70 and 70 degrees, and on the left of 40, 40, and 40 degrees,
with 1 percent impairment. Dr. Fried noted adduction on the right of 30, 30, and 30 degrees, and
on the left of 20, 20, and 20 degrees, with 1 percent impairment. Dr. Fried opined that adding the
7

Docket No. 18-1168 (issued February 8, 2019).

4

impairments of 3, 3, 2, 1, and 1 resulted in a 10 percent impairment using the ROM method. Using
the DBI method, he referred to Table 15-58 and selected a CDX of 1 and based on some residual
loss of motion. He noted the GMFH of 1 minus the CDX 1 resulted in 0 degrees adjusted.
Dr. Fried determined that the GMPE 2 minus the CDX 1 resulted in +1 adjustment. He noted that
the GMCS of 1 minus CDX 1 equaled 0 adjustment. Dr. Fried found the final grade was D, CDX
1, which resulted in a 4 percent upper extremity permanent impairment. He explained that because
the ROM rating was higher, appellant was entitled to a 10 percent rating based on the ROM
method. Dr. Fried indicated that appellant reached MMI on February 12, 2020.
In an April 9, 2020 report, Dr. Katz, serving as the DMA, reviewed the medical evidence
and Dr. Fried’s February 16, 2020 report. Dr. Katz advised that there was reason to question the
reliability of the impairment rating using the ROM method based upon variability of the
observations. He noted that there was marked variability in the arcs of motion measured for the
left shoulder ranging from normal values to Class 2 impairments. Dr. Katz opined that the rating
based on the DBI method was the sole option for determining impairment, as the ROM
measurements lacked reliability or consistency. He advised that the permanent impairment of the
left upper extremity was three percent. Dr. Katz noted that MMI was reached on May 23, 2019
the date of Dr. Doman’s report. He explained that, since appellant had received a two percent
award, she was entitled to an additional one percent.
By decision dated April 21, 2020, OWCP granted appellant an additional schedule award
for one percent permanent impairment of the left upper extremity. The award ran for 3.12 weeks
for the period March 29 to April 19, 2020.
LEGAL PRECEDENT
The schedule award provisions of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use of scheduled members or functions of the body. 9 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, good administrative practice necessitates the
use of a single set of tables so that there may be uniform standards applicable to all claimants.
Through its implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses. 10 As of May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2009).11

8

A.M.A., Guides 402.

9

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

10

20 C.F.R. § 10.404; see S.S., Docket No. 19-0766 (issued December 23, 2019); L.T., Docket No. 18-1031 (issued
March 5, 2019); see also Ronald R. Kraynak, 53 ECAB 130 (2001).
11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5 (March 2017).

5

In addressing upper extremity impairments, the sixth edition requires identification of the
impairment CDX condition, which is then adjusted by GMFH, GMPE, and GMCS. 12 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).13
The A.M.A., Guides also provide that ROM impairment methodology is to be used as a
stand-alone rating for upper extremity impairments when other grids direct its use or when no other
DBI sections are applicable. 14 If ROM is used as a stand-alone approach, the total of motion
impairment for all units of function must be calculated. All values for the joint are measured and
added.15 Adjustments for functional history may be made if the evaluator determines that the
resulting impairment does not adequately reflect functional loss and functional reports are
determined to be reliable. 16
OWCP issued FECA Bulletin No. 17-06 to explain the use of the DBI methodology versus
the ROM methodology for rating of upper extremity impairments. 17 Regarding the application of
ROM or DBI impairment methodologies in rating permanent impairment of the upper extremities,
FECA Bulletin No. 17-06 provides in pertinent part:
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the Guides
allow for the use of both the DBI and ROM methods to calculate an impairment
rating for the diagnosis in question, the method producing the higher rating should
be used.”18 (Emphasis in the original.)
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE [claims examiner].”19

12

A.M.A., Guides 383-492.

13

Id. at 411.

14

Id. at 461.

15

Id. at 473.

16

Id. at 474.

17

FECA Bulletin No. 17-06 (issued May 8, 2017).

18

A.M.A., Guides 477.

19
V.L., Docket No. 18-0760 (issued November 13, 2018); A.G., Docket No. 18-0329 (issued July 26, 2018); FECA
Bulletin No. 17-06 (issued May 8, 2017).

6

OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser providing
rationale for the percentage of impairment specified. 20
Section 8123(a) of FECA provides that if there is a disagreement between the physician
making the examination for the United States and the physician of an employee, the Secretary shall
appoint a third physician (known as a referee physician or impartial medical specialist) who shall
make an examination. 21 This is called an impartial medical examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.22 When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight. 23
ANALYSIS
The Board finds that this case is not in posture for decision.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s May 4, 2018 merit decision because the
Board considered that evidence in its February 8, 2019 decision. Findings made in prior Board
decisions are res judicata absent any further review by OWCP under section 8128 of FECA. 24
In support of her claim, appellant submitted a new permanent impairment evaluation report
dated February 16, 2020 from Dr. Fried, her treating physician. Utilizing the ROM methodology,
Dr. Fried opined that appellant sustained 10 percent permanent impairment of the upper left
extremity. He also found that appellant had four percent permanent impairment utilizing the DBI
method.
Consistent with its procedures,25 OWCP referred the matter to a DMA for an opinion
regarding appellant’s permanent impairment in accordance with the A.M.A., Guides.
Dr. Katz, serving as the DMA, disagreed with Dr. Fried’s impairment rating, explaining
that there was reason to question the reliability of the ROM rating based upon the variability of
ROM measurement among observers. Dr. Katz concluded that the DBI rating was appropriate and
20

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 2.808.6(f) (March 2017).

21

5 U.S.C. § 8123(a); see R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No. 08-1675 (issued
May 4, 2009).
22

20 C.F.R. § 10.321.

23

Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

24

See B.R., Docket No. 17-0294 (issued May 11, 2018).

25

See S.S., supra note 10; Darlene R. Kennedy, supra note 23; Gloria J. Godfrey, supra note 23.

7

that appellant was entitled to three percent permanent impairment of the left upper extremity.
However, he did not address the difference in the ratings under the DBI method.
As Dr. Fried and Dr. Katz calculated divergent permanent impairment ratings for ROM
and DBI, the Board finds that there is a conflict in the medical opinion evidence requiring referral
to an impartial medical specialist pursuant to 5 U.S.C. § 8123(a).26
The Board will, therefore, remand the case to OWCP for referral to an impartial medical
specialist to resolve the conflict in the medical opinion as to the extent of appellant’s left upper
extremity permanent impairment. Following this and any further development as is deemed
necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 21, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: September 8, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

26

5 U.S.C. § 8123(a); see S.S., id.; R.S., supra note 21; S.T., supra note 21.

8

